Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for improving capabilities of security systems in premise applications. Each of independent claims, claim 1 (“A method”), claim 8 (“A computing device”) and claim 14 (“A non-transitory computer-readable medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method comprising: 
causing output, by a computing device and via a user interface associated with a premises management system located at a premises, of a first user interface element representing at least a portion of the premises; 
receiving, via the first user interface element, a first user selection associated with a portion of the at least the portion of the premises; 
causing output, via the user interface, of a second user interface element representing the selected portion of the at least the portion of the premises; 
receiving, via the second user interface element, a second user selection associated with an area of the selected portion of the at least the portion of the premises; and 
causing output, via the second user interface element, of a premises device icon associated with the premises management system at the selected area.

Claims 8 and 14 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 8 and 14 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411